             Case 3:16-md-02741-VC Document 11289 Filed 07/20/20 Page 1 of 4



 1   Robin Greenwald
     rgreenwald@weitzlux.com
 2   Weitz & Luxenberg
     700 Broadway
 3   New York, NY 10003
     Telephone: (212) 558-5500
 4   Facsimile: (212) 344-5461
 5   Michael Miller
     mmiller@millerfirmllc.com
 6   The Miller Firm LLC
     108 Railroad Avenue
 7   Orange, VA 22960
 8   Telephone: (540) 672-4224
     Facsimile: (540) 672-3055
 9
     Aimee Wagstaff, SBN 278480
10   aimee.wagstaff@andruswagstaff.com
     Andrus Wagstaff, PC
11   7171 West Alaska Drive
     Lakewood, CO 80226
12   Telephone: (303) 376-6360
     Facsimile: (303) 376-6361
13
     Attorneys for Plaintiffs
14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
      IN RE: ROUNDUP PRODUCTS                  MDL No. 2741
17    LIABILITY LITIGATION
                                               Case No. 16-md-02741-VC
18    _________________________________
19                                             MDL CO-LEAD COUNSEL’S RESPONSE
      This document relates to:
20                                             TO ADMINISTRATIVE MOTION TO
      ALL CASES                                CONSIDER WHETHER CASES SHOULD
21                                             BE RELATED

22
23
24
25
26
27
28


                                     1
         MDL CO-LEAD COUNSEL’S RESPONSE TO ADMINISTRATIVE MOTION TO
                 CONSIDER WHETHER CASES SHOULD BE RELATED
             Case 3:16-md-02741-VC Document 11289 Filed 07/20/20 Page 2 of 4



 1
            Plaintiffs’ Co-Lead Counsel respectfully submit the following response to the
 2
     Administrative Motion to Consider Whether Cases Should be Related (“Motion”), filed
 3
     by Plaintiffs City of Grand Rapids General Retirement System and City of Grand Rapids Police
 4
     & Fire Retirement System (“Grand Rapids Plaintiffs). While Co-Lead Counsel do not take a
 5
     position regarding whether the Court should decide that the case is, or is not, related to the
 6
     personal injury cases pending in the MDL, they offer the following information that is related to
 7
     the motion.
 8
            As the Grand Rapids Plaintiffs’ Counsel notes, actions are related when actions “concern
 9
10   substantially the same parties, property, transaction or event”, and it is “likely that there will be

11   an unduly burdensome duplication of labor and expense or conflicting results if the cases are

12   conducted before different Judges.” Civ. L.R. 3-12(a); see also Motion at 2. The facts of this

13   case do not fit squarely into these factors, as explained below.

14          First, while the parties are not the same – in the Roundup MDL litigation Monsanto

15   Company is the named defendant, whereas in the Grand Rapids litigation Bayer is the named
16   defendant, that is a function of the fact that at the time the MDL was formed Bayer had not yet
17   purchased Monsanto. Of more relevance is that the transactions and events involved in the MDL
18   discovery and those likely involved in the Grand Rapids case do not appear to be substantially
19   aligned. The MDL Executive Committee did not take discovery of Bayer and its knowledge of
20   the litigation risks posed by the Roundup litigation and/or its due diligence about the
21   carcinogenicity of glyphosate and Roundup prior to its purchase of Monsanto. That inquiry was
22
     not relevant to the personal injury cases as against either Monsanto or Bayer.
23
            Of course, as this Court is well aware, to the extent that the science underlying the
24
     carcinogenicity of glyphosate and Roundup is relevant to the Grand Rapids litigation, including
25
     when Monsanto knew about the health risks of exposure to glyphosate/Roundup and what it
26
     knew about those health risks, the MDL leadership thoroughly developed that evidence and this
27
     Court issued comprehensive rulings on those subjects.
28


                                     2
         MDL CO-LEAD COUNSEL’S RESPONSE TO ADMINISTRATIVE MOTION TO
                 CONSIDER WHETHER CASES SHOULD BE RELATED
             Case 3:16-md-02741-VC Document 11289 Filed 07/20/20 Page 3 of 4



 1
            Accordingly, in some respects the cases have related, overlapping issues, yet in other
 2
     respects they are materially different.
 3
 4   Dated: July 20, 2020
 5
                                                         Respectfully submitted,
 6
                                                         /s/ Robin Greenwald
 7                                                       Robin Greenwald
                                                         rgreenwald@weitzlux.com
 8
                                                         Weitz & Luxenberg
 9                                                       700 Broadway
                                                         New York, NY 10003
10
                                                         /s/ Mike Miller
11
                                                         Michael Miller
12                                                       mmiller@millerfirmllc.com
                                                         The Miller Firm LLC
13                                                       108 Railroad Ave
                                                         Orange, VA 22960
14
15                                                       /s/ Aimee Wagstaff
                                                         Aimee Wagstaff
16                                                       aimee.wagstaff@andruswagstaff.com
                                                         Andrus Wagstaff, P.C.
17
                                                         7171 West Alaska Drive
18                                                       Lakewood, CO 80226

19                                                       Co-Lead Counsel for Plaintiffs
                                                         in MDL No. 2741
20
21
22
23
24
25
26
27
28


                                     3
         MDL CO-LEAD COUNSEL’S RESPONSE TO ADMINISTRATIVE MOTION TO
                 CONSIDER WHETHER CASES SHOULD BE RELATED
            Case 3:16-md-02741-VC Document 11289 Filed 07/20/20 Page 4 of 4



 1
                                    CERTIFICATE OF SERVICE
 2
 3
                     I HEREBY CERTIFY that on this 20th day of July, 2020, a copy of the foregoing
 4   was filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing
     to all appearing parties of record.
 5
 6                                                      /s/ Robin Greenwald

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    4
        MDL CO-LEAD COUNSEL’S RESPONSE TO ADMINISTRATIVE MOTION TO
                CONSIDER WHETHER CASES SHOULD BE RELATED
